Alexander, C. J.
(concurring in the dissent) — I agree with Justice Sanders that we should affirm the trial court. I write separately simply to indicate that my agreement with Justice Sanders is based solely on the conclusion we both reach that the William Rogers Company, Inc., doing business as Evergreen Staffing qualifies for the “pass-through” *182exemption set forth in Tacoma’s administrative rule 111. The facts of this case are essentially identical to those in Rho Co. v. Department of Revenue, 113 Wn.2d 561, 782 P.2d 986 (1989), and the decision in that case should dictate our ruling here. I am not, however, prepared to join Justice Sanders’ conclusion that the funds representing labor costs do not constitute gross income. As the majority observes, Evergreen has not made that argument and, thus, we should not address it.
Madsen, J., concurs with Alexander, C.J.